Citation Nr: 1427274	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for synovitis of the right ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That decision assigned an increased rating for right knee osteoarthrosis, denied a higher evaluation for synovitis of the right ankle, and denied service connection for posttraumatic stress disorder, as well as right hip, multiple foot, back, left knee, and left ankle conditions.  The Veteran appealed only the determinations regarding service connection for the right hip, back, left knee, and left ankle conditions, as well as the denial of a higher evaluation for the right ankle disability.  A January 2011 rating decision granted service connection for the right hip, back, left knee, and left ankle conditions; thus these issues are no longer in appellate status and will not be addressed by the Board.

In her March 2011 substantive appeal, the Veteran requested a hearing before the Board; however, she withdrew this request in correspondence dated in February 2013.

As noted by the Veteran's representative in an April 2014 appellate brief, the record raises the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  Specifically, the Veteran reported during a November 2010 VA examination that she had stopped working due to her service-connected ankle disability.  Thus, the issue of entitlement to a TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board observes that during her most recent VA examination in November 2010, the Veteran reported that she received Social Security Administration (SSA) disability.  This fact is also reflected in a June 2008 report by a private physician.  Documents used by SSA in deciding the Veteran's disability benefits claim might be relevant to the issue before the Board.  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board was most recently examined for VA purposes in November 2010.  During that examination, range of motion was reported for the Veteran's right ankle; however, the examiner did not indicate the point at which the Veteran experienced pain.  The Board therefore does not have a complete picture of the functional limitation caused by the Veteran's right ankle disability.  

Moreover, in light of the properly raised issue of entitlement to a TDIU, the Board concludes that a VA examination is necessary to determine whether the Veteran's service connected disabilities render her unemployable.  A TDIU may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  In this case, the Board notes that the Veteran's service-connected right knee, right hip, left knee, left ankle, and low back disabilities are secondary to her right ankle disability; thus, as they result from a common etiology, they may be considered to be one disability for the purpose of § 4.16(a).  

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain the identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an examination to determine the current severity of her right ankle, right knee, left knee, left ankle, right hip, and low back disabilities.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the affected joints, and specifically indicate whether there is ankylosis.

The examiner should provide a discussion of the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

